Citation Nr: 0200048	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  91-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether the veteran timely appealed an April 4, 1991, RO 
decision that denied service connection for hypertension.

2.  Whether new and material evidence has been received, 
since an April 1991 RO decision, to reopen a claim for 
service connection for hypertension.

3.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30, based 
on period of hospitalization beginning October 1997.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to an evaluation greater than 10 percent for 
a skin disorder for any period since August 6, 1990, the 
effective date of service connection.

6.  Entitlement to an evaluation greater than 10 percent for 
a back disorder for any period since August 6, 1990, the 
effective date of service connection.

7.  Whether an April 4, 1991, RO decision, that denied 
service connection for hypertension, was based on clear and 
unmistakable error (CUE).

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active duty training from December 1976 to 
March 1977 followed by National Guard service.  He was 
ordered to active duty in March 1979 and was separated from 
service in April 1987.

This case comes to the Board of Veterans' Appeals (Board), in 
part, from a January 1999 order by the Court of Veterans 
Appeals, since renamed the Court of Appeals for Veterans 
Claims (Court).  The case was before the Court on appeal from 
an April 1996 Board decision that granted two service-
connection claims, denied four others, and denied an 
increased rating claim.  The order, in sustaining a motion 
filed jointly by the veteran's attorney and the VA General 
Counsel, dismissed the appeal of the claims denied and 
remanded an issue not addressed by the Board in its April 
1996 decision, the issue of whether the veteran had appealed, 
i.e, whether he had filed a timely Notice of Disagreement 
(NOD) to, an April 1991 RO decision that denied service 
connection for hypertension.

The joint motion cited a November 5, 1993, letter to the 
veteran from the Wilmington, Delaware, Regional Office (RO), 
advising him that service connection for hypertension was 
denied by an April 4, 1991, RO decision, and that the 1991 
decision had not been appealed.  The motion then cited a 
November 15, 1993, letter from the veteran contending that he 
had, in fact, appealed the 1991 decision.  Finally, the 
motion cited Marsh v. West, 11 Vet. App. 468 (1998) (a 
determination that a claimant had not properly appealed an 
earlier decision may itself be appealed, and all of the due 
process rights appurtenant to appeals generally-including 
right to a Statement of the Case (SOC) and to be heard on the 
issue-pertain to such an appeal).  The movants agreed that 
the veteran's November 15, 1993, letter constituted an NOD as 
to the decision, expressed in the November 5 letter, that he 
had not appealed the April 1991 RO decision.  Accordingly, 
the January 1999 Court order remanded to the Board, and a 
June 2000 Board decision remanded to the RO, the issue of 
whether the veteran had submitted a timely NOD to the April 
1991 RO decision.  In essence, then, it is the decision 
expressed in the November 5, 1993, letter from the RO to the 
veteran, i.e., that he had not appealed the April 4, 1991, RO 
decision, that is one of the issues now before the Board on 
appeal.

Pursuant to the June 2000 Board decision, the RO issued a 
July 2000 SOC on the issue of whether the veteran appealed 
the April 4, 1991, decision.  In a Substantive Appeal 
received in August 2000, the veteran requested a hearing 
before a member of the Board, but withdrew the request in a 
February 2001 letter.

In addition, this case comes to the Board from a March 1993 
RO decision that again denied service connection for 
hypertension and from an August 1999 Supplemental Statement 
of the Case (SSOC) that recharacterized the issue on appeal 
as whether new and material evidence had been received to 
reopen a claim for service connection for hypertension.

This case also comes to the Board from a January 1998 RO 
decision that denied convalescent benefits pursuant to 
38 C.F.R. § 4.30.  Such claim related to a period of 
hospitalization, which began in October 1997.  The veteran 
disagreed with the decision in a March 1998 statement and 
perfected an appeal in a July 1998 letter.

The issues addressed above are adjudicated in this decision.  
However, for the reasons set forth in the remand section of 
this decision, adjudication of the issues addressed below has 
been deferred.

This case also comes to the Board from a January 1999 RO 
decision that denied service connection for a psychiatric 
disorder.  The veteran disagreed with the decision in an 
April statement and perfected an appeal with a May 1999 VA 
Form 9.

As indicated above, the April 1996 Board decision granted two 
service-connection claims, one for a back disorder and one 
for a skin rash.  This case also comes to the Board from a 
June 1996 rating decision that implemented the Board decision 
by assigning each disorder a 10 percent evaluation effective 
August 6, 1990.  The veteran disagreed with the evaluations 
in July 1996 and perfected his appeal in October 1996.

In addition, the veteran has repeatedly contended that the 
April 4, 1991, rating decision, that denied service 
connection for hypertension, was clearly and unmistakably 
erroneous.  Thus, this case also comes to the Board from a 
January 1999 RO decision that denied that claim, a decision 
with which the veteran disagreed in a June 1999 letter from 
his representative.

Finally, this case comes to the Board from an October 1994 RO 
decision that denied entitlement to a TDIU.  At a June 1995 
hearing before the undersigned, convened in connection with 
issues addressed in the April 1996 Board decision, the 
veteran indicated his disagreement with the 1994 RO decision, 
and the transcript of the 1996 hearing, filed in July 1995, 
constitutes the NOD as to the October 1994 RO decision.  The 
RO issued an SOC in February 1997 and the veteran perfected 
his appeal in March.

In several of the documents filed to perfect his appeal, the 
veteran requested a hearing, but he has not had one since 
1995, on other, albeit somewhat related, issues.  Since he 
recently withdrew a request for a hearing, a July 2001 letter 
to the veteran requested clarification regarding his desire 
for a hearing.  In an August 2001 written response, he 
indicated he no longer desired to appeared at a hearing.  
Therefore the request for a hearing is deemed to have been 
withdrawn.

In connection with a claim for service connection for 
sinusitis, an April 1994 RO decision denied the claim and the 
veteran was notified thereof by an April 14 letter.  He filed 
an NOD in May, and the RO issued an SOC in November 1994, but 
it appears that the veteran did not perfect appeal by timely 
filing a Substantive Appeal.  The April 1996 Board decision 
noted the apparent lack of a Substantive Appeal, as did a 
February 1997 letter from the RO to the veteran, which letter 
also advised him of the need to submit new and material 
evidence in order to reopen the claim.  Nevertheless, the 
veteran has contended that he has appealed the denial of 
service connection for sinusitis; see, for example, his April 
1999 statement.  Such a contention may constitute an 
application to reopen a claim for service connection for 
sinusitis, and the RO should again advise the veteran of the 
evidence needed to substantiate such a claim.  On the other 
hand, as indicated above, the veteran can appeal a decision 
that he did not perfect appeal to the April 1994 RO decision.  
He could do so by filing an NOD as to a future letter 
advising him that the April 1994 RO decision became final for 
lack of a properly perfected appeal.  Alternatively, the 
veteran may be able to identify a document he filed 
subsequent to his receipt of the November 1994 SOC and prior 
to April 14, 1995, that could serve as a Substantive Appeal 
from the April 1994 RO decision.  If there is such a 
document, an appeal could proceed.  These matters are 
directed to the attention of the RO for appropriate action.  


FINDINGS OF FACT

1.  In a May 1990 letter from his representative to the RO, 
and in another letter in June, the veteran claimed service 
connection for several disorders including hypertension.

2.  In an undated letter to his representative, the veteran 
complained that action had not been taken on several service-
connection claims he had submitted including the one for 
hypertension.  That letter was forwarded to the RO by his 
representative with a cover letter dated September 14, 1990.  
Each letter, the one from the veteran and the one from his 
representative, is stamped on the back with the date of 
receipt-September 13, 1990.

3.  The veteran's letter is also stamped "Notice of 
Disagreement" on the face thereof and the stamp is annotated 
"4-11-91."

4.  As of September 13, 1990, the date the RO received the 
letter at issue, a decision had not been made on the claim 
for service connection for hypertension.

5.  An April 4, 1991, RO decision denied service connection 
for three disorders, including hypertension, and the veteran 
was notified of the denials by a letter dated April 12, 1991.

6.  Although the veteran's letter, received in September 
1990, mentioned his claim for service connection for 
hypertension, and inquired as to the status of that claim and 
several others then pending, the letter did not express 
disagreement with a specific RO decision, nor did it even 
refer to an RO decision, nor can it reasonably be construed 
to constitute disagreement with any RO decision issued prior 
to September 13, 1990.

7.  No document, filed within the year following the April 4, 
1991, RO decision, can reasonably be construed to be a valid 
NOD with regard to the issue of service connection for 
hypertension.

8.  In the absence of a timely filed notice of disagreement, 
the April 1991 decision denying service connection for 
hypertension became final.

9.  In February 1993, the veteran sought to reopen the claim 
for service connection for hypertension.  Medical evidence 
received since the April 1991 RO decision shows that he 
currently has hypertension.

10.  Some of the evidence received since the April 1991 RO 
decision is neither duplicative nor cumulative of evidence 
then of record, it bears directly and substantially upon the 
specific matter under consideration, and it is sufficiently 
significant to warrant consideration in order to fairly 
decide the merits of the claim.

11.  The veteran was hospitalized for several days in 1997, 
from October 21 to November 3, for treatment of a left foot 
ulcer, but the treatment did not include surgery or 
immobilization of a major joint.


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the April 4, 1991, RO 
decision that denied service connection for hypertension; 
therefore that decision became final.  38 U.S.C.A. § 7105(b) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301(a), 
and 20.302(a) (2000).

2.  Evidence received since the April 4, 1991, RO decision is 
new and material, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (a) (2000).

3.  A temporary total disability rating is not warranted for 
convalescence from treatment of a service-connected 
disability, beginning in October 1997.  38 C.F.R. § 4.30 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the veteran appealed an April 4, 1991, RO decision 
that denied service connection for hypertension

The evidence relevant to this claim consists of the documents 
the veteran filed, as well as those issued by the RO, prior 
to April 4, 1992.

The veteran claimed service connection for a foot fungus, the 
day after he was separated from service in April 1987.  A 
March 1988 RO decision granted service connection for tinea 
pedis and denied service connection for pes planus and 
residuals of frostbite.  The veteran appealed the evaluation 
assigned tinea pedis as well as the two denials.  During the 
course of the appeal, a hearing officer granted service 
connection for pes planus, and the appeal continued as to the 
evaluations assigned the two disorders and the denial of 
service connection for the third.  The veteran requested, and 
was afforded, a hearing at the VA Central Office, and a June 
1990 Board decision affirmed the RO decisions.

In a May 22, 1990, letter from his representative, the 
veteran claimed service connection for arthritis of the feet, 
hemorrhoids, bunions, gout, a right hip disorder, and 
hypertension.  In a June 6 letter from his representative, he 
claimed service connection for arthritis of the hands and for 
a generalized skin disorder.  A July 1990 RO decision denied 
service connection for bunions, gout, arthritis of the hands 
and feet, and hemorrhoids, and granted service connection for 
residuals of a fracture of the right thumb, but did not 
address the claims for service connection for a right hip 
disorder, a generalized skin disorder, or hypertension.  The 
veteran was notified of that decision by a letter later that 
month.

An August 1990 confirmed rating decision denied an increased 
evaluation for tinea pedis.  The rating decision cited a June 
6, 1990, claim, but the letter from the veteran's 
representative of like date, and there is no other document 
in the file dated June 6, 1990, only claimed service 
connection for several disorders as indicated above; there 
was no reference in the letter to the evaluation for tinea 
pedis.  Nevertheless, an August 20, 1990, letter advised the 
veteran that an increased rating for tinea pedis had been 
denied.

In a letter received on August 6, 1990, the veteran claimed 
service connection for a torn ligament in the right low back, 
avulsion of toe nails, dental extractions, and a skin 
disorder manifested by boils or cysts in the groin and 
armpits.

In a letter received on August 13, 1990, the veteran voiced a 
number of complaints regarding VA processing of his claims 
including the fact that claims for service connection for 
hypertension and a generalized skin disorder had not been 
adjudicated.

In an undated, two-page letter to his representative, which 
the representative submitted as an enclosure to a September 
14, 1990, letter to the RO, the veteran complained that he 
had submitted several claims that had been denied or had not 
been addressed.  He listed the claims to which he referred:  
service connection for a torn ligament in the "right 
side/hip area," avulsion of toe nails, dental extractions, a 
skin disorder manifested by boils or cysts in the groin and 
armpits, a generalized skin disorder, hemorrhoids, and 
hypertension.  He said he sent a letter to the RO two weeks 
earlier, but had not received a response.  Both pages of the 
veteran's letter, as well as the cover letter from his 
representative, are date stamped on the back with "September 
13, 1990."  The face of the first page of the veteran's 
letter is stamped "Notice of Disagreement" and the stamp is 
annotated "4-11-91."

In an October 22, 1990, four-page letter to the RO, stamped 
received the next day, the veteran referred to the June 1990 
Board decision and said he was appealing for a higher 
compensation rating.  In addition, he said, "I further 
appeal a denial for compensation service-connection for the 
following:"  bunions, gout, arthritis of the hands and feet, 
hemorrhoids, a torn ligament in the right hip, dental 
extractions, a skin disorder manifested by boils or cysts in 
the groin and armpits, a generalized skin disorder, avulsion 
of toe nails, and hypertension.  Many of those claims, 
including the one for hypertension, had not been adjudicated, 
but those for service connection for bunions, gout, arthritis 
of the hands and feet, and hemorrhoids were denied by the 
July 1990 RO decision.  The veteran detailed his experiences 
with and, in some cases, the etiology of each of the 
disorders listed.

After further development of the evidence-including 
requesting additional service medical records, obtaining VA 
treatment records, and sending a March 1991 letter to the 
veteran requesting information regarding postservice 
treatment of back and skin disorders-the RO entered the 
April 4, 1991, decision that denied service connection for a 
right hip disorder, avulsion of toe nails, and hypertension.  
The veteran was notified of the decision by letter dated 
April 12, 1991.

With a cover letter dated April 10, 1991, the RO issued an 
SOC which identified, as the issues on appeal, service 
connection for bunions, gout, arthritis of the hands and 
feet, and hemorrhoids.  According to the SOC, its issuance 
was prompted by an NOD received on September 13, 1990; the 
SOC did not mention the NOD received on October 23.

A May 1991 RO decision denied service connection for back and 
skin disorders.

In a Substantive Appeal, VA Form 1-9, dated May 29, 1991, and 
received June 4, the veteran argued for service connection 
for bunions, gout, arthritis of the hands and feet, and 
hemorrhoids.  He also contended that he was entitled to 
increased ratings for tinea pedis and pes planus.  He 
referred to a number of "other claims pending but no 
response yet," and listed boils and cysts, a torn ligament 
in the back, skin disease, and avulsion of toe nails.  
Neither "hypertension" nor any other related language 
appeared in the document.

A June 1991 confirmed rating decision noted that the veteran 
had perfected an appeal of the denials of service connection 
for bunions, gout, arthritis of the hands and feet, and 
hemorrhoids.

With a cover letter dated July 5, 1991, the RO issued an SSOC 
which identified, as the issues on appeal, service connection 
for bunions, gout, arthritis of the hands and feet, 
hemorrhoids, a back disorder, avulsion of toe nails, and 
cysts and boils, and the evaluation for tinea pedis.  The 
cover letter advised the veteran that he had 60 days from the 
date thereof to perfect appeal as to any issues not covered 
by an earlier SOC.  He was also invited to comment on any 
additional information contained in the SSOC.

It is not entirely clear how the issues of service connection 
for a back disorder, avulsion of toe nails, and cysts and 
boils, acquired appellate status, unless the bare reference 
to them in the May 1991 VA Form 1-9 was deemed to constitute 
an NOD.  Further, since the lack of a claim for an increased 
rating for tinea pedis did not preclude the issuance of a 
July 1990 denial, it appears that the mere reference to the 
evaluation for that disorder, in the May 1991 VA Form 1-9, 
was deemed to constitute an NOD to the July decision.  The 
relevance of this observation is addressed below.

In an undated letter that appears in the file just after the 
July 5, 1991, SSOC, the veteran said he wished to appeal the 
denial of service connection for back and skin disorders.  In 
an undated letter to his United States Senator, dated in July 
1991, and thereafter forwarded to VA for response in August 
1991, there was no mention by the veteran of hypertension, or 
a claim pertaining thereto.

In a July 22, 1991, letter, the RO advised the veteran that 
his case was being certified to the Board.

In a statement dated November 27, 1991, the veteran requested 
a copy of his claim file.  In another statement of the same 
date, he claimed service connection for a "skin condition . 
. . all over my body."  (This claim appears to duplicate the 
one for service connection for a generalized skin disorder 
first made in the June 1990 letter from the veteran's 
representative.)

In an undated letter to the national office of his 
representing service organization, received at the Board 
under a January 8, 1992, cover letter from the organization, 
the veteran acknowledged notice of a Central Office Board 
hearing scheduled for March 23, 1992.

At the March 1992 hearing, the Board member designated to 
conduct that hearing announced preliminarily, perhaps 
pursuant to an earlier off-the-record conference with the 
veteran and/or his representative:

Also, the veteran would like to present 
testimony on an issue which is not before 
us at this time[,] which will be referred 
to the office of original jurisdiction[,] 
and that is service connection for 
hypertension.

Approximately halfway through the hearing, the veteran's 
representative said:

. . . I'd like to just make a statement 
on the veteran's behalf as far as 
hypertension.  The rating decision of 
April 4, 1991, indicates the service 
medical records are completely silent 
regarding any hypertension [and], as a 
result, denied service connection for 
hypertension; wherein this [hearing] is 
within the appellate period, we would ask 
that this decision be considered an error 
under the provisions of 38 C.F.R. 
§ 3.105(a)[,] noting that the veteran did 
indeed have hypertensive readings in 
active military service and has been 
diagnosed with such condition after 
service.  (Emphasis added.)  

The veteran then testified that, during an employment 
physical in 1989, he was told that his "blood pressure is 
kind of high," but treatment for hypertension was first 
provided by VA in January 1991.  The hearing transcript was 
certified to the Board on May 14, 1992.

The Board, in its remand of July 1992, referred the issue of 
whether there had been clear and unmistakable error in the 
April 1991 RO decision denying service connection for 
hypertension to the RO for appropriate action.  In January 
1993 the veteran was told by the RO that the April 1991 
decision was final in the absence of new and material 
evidence and that no further consideration would be accorded 
his claim of error under 38 C.F.R. § 3.105 (a) since he must 
specify the legal or factual error, rather than merely 
expressing disagreement with rating judgment.  

In March 1993 the RO again denied  service connection for 
hypertension.  

In letters of January, February, March and September 1993 to 
the RO, the veteran alluded to the claim for service 
connection for hypertension.  In a November 5, 1993, letter, 
the RO advised the veteran that his claim for service 
connection for hypertension was denied in April 1991, that he 
was given notice of the decision by letter dated April 12, 
1991, and that he did not appeal it.  (As indicated above, 
this November 1993 letter is the RO decision before us on 
appeal.)

In a letter received on November 16, 1993, the veteran 
disagreed with the conclusion expressed by the RO in the 
November 5 letter.  He contended that he submitted a Notice 
of Disagreement as to the April 4, 1991, RO decision in July 
1991, and thereafter received notice that his file had been 
submitted to the Board.

In a number of communications received subsequently from the 
veteran, he continued to press the issue of service 
connection for hypertension, to include the issue of whether 
there had been clear and unmistakable error in the April 1991 
decision denying same.

A July 2000 SOC determined that the veteran did not file a 
timely NOD with regard to the April 4, 1991, RO decision.  In 
a Substantive Appeal, VA Form 9, received in August 2000, the 
veteran noted that the notice letter for the April 4, 1991, 
RO decision was dated April 12 and contended that his "NOD" 
was dated April 11.  He said he happened to have been in a VA 
hospital just prior to April 12, inquired of administrative 
staff as to the status of his claim, and was told it had been 
denied.  He said that, although he had not received a letter 
notifying him of the denial, he set out to respond to it.  
His response, he contended, was the letter that is stamped 
"Notice of Disagreement" and annotated "4-11-91."

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension

The veteran's service medical records reflect the following 
blood pressure readings:  March 1976, 126/82; March 1977, 
120/80; March 1979, 106/78; December 1981, 98/72; January 
1982, 120/84 and 120/76; February 1982, 130/90, 110/72, and 
132/80; March 1982, 130/80 and 136/80; May 1982, 120/62; 
September 1982, 134/76; October 1982, 130/90, 120/80, 110/70, 
and 158/98; March 1983, 110/74 and 140/80; April 1983, 130/98 
and 120/90; August 1983, 128/76; November 1983, 116/84 and 
136/88; January 1984, 130/90; February 1984, 132/86; 
September 1984, 128/90; October 1984, 130/90; January 1985, 
130/90; February 1985, 110/84; March 1985, 110/90; April 
1985, 132/94; July 1985, 140/90 and 110/70; October 1985, 
138/92; February 1986, 120/90; June 1986, 126/84; October 
1986, 120/84 and 120/70; November 1986, 118/80, 118/82, and 
120/80; January 1987, 125/65, and 148/94; February 1987, 
120/88, 140/84, 130/84, and 148/100; March 1987, 130/92 and 
120/80; April 1987, 130/88 and 130/90.  The veteran was not 
diagnosed with, or treated for, hypertension in service.

In his initial claim, filed in April 1987, the veteran did 
not mention hypertension.  At a January 1988 VA examination, 
he did not give a history of hypertension and his blood 
pressure was 118/80.  VA outpatient treatment records 
reflected the following blood pressure readings:  October 
1988, 132/88; December 1988, 120/76; January 1989, 120/88.

The veteran did not report hypertension in a nine-page 
February 1989 VA Form 9 or at a March 1989 hearing, though he 
did address, in both, other disabilities not then on appeal.

The veteran claimed service connection for hypertension in a 
May 1990 letter from his representative.

VA outpatient treatment records reflected the following blood 
pressure readings:  August 1990, 146/94; October 1990, 
126/78; January 1991, 140/90; February 1991, 142/108 and, on 
another occasion in February, 136/94 in the left arm and 
130/88 in the right.

The April 4, 1991, RO decision denied service connection for 
hypertension, and the veteran was notified of the decision by 
a letter dated April 12, 1991.

VA outpatient treatment records, received after the April 
1991 RO decision, reflected the following blood pressure 
readings:  March 1991, 152/100; April 1991, 140/104 and 
150/110.  Antihypertensive medication was prescribed in April 
1991.

At an October 1992 VA examination, the veteran said he was 
diagnosed with hypertension in 1984 and currently took 
antihypertensive medication.  Blood pressure was 120/78 and 
diagnoses included essential hypertension, stable.

As indicated above, the veteran's representative, at the 
March 1992 hearing, claimed that the April 1991 RO decision 
was clearly and unmistakably erroneous, and the July 1992 
Board decision referred that CUE claim to the RO.  However, 
in a December 1992 letter to the veteran, the RO suggested 
that the issue was service connection for hypertension, not 
CUE in the April 1991 decision, and asked the veteran for 
information regarding postservice treatment.

In a letter received in January 1993, the veteran asserted 
that the denial of service connection for hypertension was in 
error, but he did not provide information regarding 
postservice treatment.  In a February 1993 statement, he said 
he had been "warned" about high blood pressure in 1986 and 
1989 and was first treated for it in 1991.

At a March 1993 VA examination, the veteran said his blood 
pressure was elevated in service, but medication had not been 
required; currently, he took antihypertensive medication.  
Blood pressure was 140/85 and diagnoses included history of 
hypertension.

With a March 1993 response to a query from the RO, William 
Miller, MD, of The Hypertension Center, and also of 
Nephrology Associates, submitted records, the earliest of 
which was dated in December 1991 and the latest in February 
1992, of the veteran's participation in a study protocol of 
Zestoretic, an antihypertensive medication.  In the December 
record, the veteran gave a five- to eight-year history of 
hypertension.  His blood pressure was recorded on many 
occasions during the study but, aside from the history 
initially given by the veteran, no reference was made to the 
etiology of hypertension or the date of onset.  In a March 
1993 letter, Doctor Miller reported he had not seen the 
veteran since he completed the study protocol a year earlier.

The March 1993 RO decision noted that service medical records 
showed neither diagnoses of, nor treatment for, hypertension.  
A letter later that month advised the veteran that his claim 
for service connection for hypertension had been reconsidered 
and was again denied.

In a May 1994 statement, submitted in connection with another 
claim, the veteran said he wanted to "reopen" his claim for 
service connection for hypertension.  A November 1994 letter 
advised him that the claim had been previously denied and 
enclosed a copy of the April 12, 1991, letter that notified 
him of the April 4 decision that did so.  The cover letter 
explained the concept of new and material evidence which, if 
received, could serve to reopen a claim previously denied.

At a June 1995 hearing, the veteran testified that his blood 
pressure was high, and had been monitored while he was in 
service, but he had not been given medication for it.  He 
started driving a school bus in 1988, and was given a 
physical for that position, and the examiner told him his 
blood pressure was high.  VA began to monitor his blood 
pressure and ordered antihypertensive medication in 1990.

In a July 1998 statement, the veteran contended that there 
was then pending the issue of whether there was a "Notice of 
Disagreement timely filed for S.C. hypertension before appeal 
expiration of 3/31/94 . . . ."  That statement is an 
apparent reference to the March 31, 1993, RO decision, the 
decision here on appeal, which, among many other things, 
denied service connection for hypertension.  However, it is 
not clear that such an issue, i.e., the timeliness of an NOD 
to that decision, was ever previously raised or was then 
pending.

In an apparent response to the veteran's July 1998 statement, 
a January 1999 SOC characterized the issue on appeal as 
service connection for hypertension.  The SOC cited the March 
31, 1993, decision as the one appealed and the veteran's June 
21, 1993, letter to his representative as the NOD.  In a VA 
Form 9 received in March, the veteran said, "I wish to 
appeal denial of service connection for hypertension.  I feel 
a clear & unmistakable error because the VA did not use all 
information in my file."

In a May 1999 statement, received in June, the veteran said 
that he was taken off salt in 1985 and that his blood 
pressure had been monitored during his last year in service.  
He said he began taking medication in 1989 and participated 
in a study by Doctor Miller in 1991.

In a November 1999 statement, the veteran argued that his 
service medical records showed the onset of hypertension.

In March 2000, the veteran submitted a statement and copies 
of service medical records, records from Doctor Miller, and 
some VA treatment records.  In the statement, he said that VA 
began monitoring his blood pressure even before he entered 
the study protocol in November 1991.

In an August 1999 SSOC, the RO characterized the issue before 
it as new and material evidence to reopen a claim for service 
connection for hypertension, and referred to the recent 
receipt from the veteran of records by Doctor Miller.

In an April 2001 letter, the RO advised the veteran that his 
file was being transferred to the Board and that he should 
submit any additional evidence he had directly to the Board.

Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30

With regard to the claim for a temporary total disability 
rating for convalescence from treatment of a service-
connected disability, a VA hospital discharge summary 
recorded the veteran's admission, for treatment of a left 
foot ulcer, on October 21 and his discharge on November 3, 
1997.  There was a "questionable" seventeen-year history of 
left foot peeling, ulceration, and infection, and a 
"questionable" history of diabetes mellitus.  History also 
included a report that left foot peeling and ulceration 
worsened at the end of July.  Glucose was normal at the end 
of August.  On admission, there was ulceration on plantar and 
volar surfaces of the left foot with peeling and bleeding at 
the base of and between the toes, but the foot was warm with 
good pulses.  Twice-daily Accu-checks were ordered, but the 
results were not reported and, under the heading "Hospital 
Course," the veteran was described as "borderline" 
diabetic.  Cultures from the left foot were positive for 
Enterococcus and Pseudomonas.  The condition was "treated 
as" a diabetic foot ulcer and antibiotics were started.  
Psoriasis was ruled out as the cause of the ulcer, and 
dermatology felt the ulcer was due to a bacterial infection 
superimposed on a fungal infection.  The veteran's white 
blood cell count was never elevated, the wound improved with 
treatment, and he was discharged as improved.  He was to 
continue the remainder of a fourteen-day course of 
antibiotics, soak his foot in warm water three times per day, 
and follow up with a VA dermatologist for his fungal 
infection.

In a statement received in December 1997, the veteran 
reported that recovery from the left foot ulcer had been 
difficult, that convalescence was protracted, and he claimed 
a temporary total disability rating for it.  In its January 
1998 decision, the RO determined that the left foot ulcer was 
due to diabetes mellitus, a disorder for which service 
connection had not been granted, and denied the claim.

Analysis

Before proceeding to the legal analyses of the three issues 
adjudicated here, the Board notes that there has been a 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2000).  VCAA 
eliminated the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended).  It also included an 
enhanced duty on the part of VA to notify a claimant of the 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended).  In addition, it defined the obligation of VA 
with respect to its duty to assist the claimant.  38 U.S.C.A. 
§ 5103A.  VCAA is applicable to all claims filed on or after 
the date of its enactment, or filed before the date of 
enactment and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Though VCAA is applicable to this case, its notice and duty-
to-assist provisions are not particularly relevant to two of 
the issues adjudicated here:  whether the veteran appealed an 
April 4, 1991, RO decision, and entitlement to a temporary 
total disability rating for convalescence.  The scope of the 
first issue is narrowly limited to a careful review of 
documents filed by the veteran during the year following the 
mailing to him of the notice of the decision, and the Board 
has endeavored to report all of those documents.  The 
evidence needed to substantiate the "claim"-i.e., that he 
properly appealed the April 4, 1991, RO decision-must, of 
necessity, have been a matter of record long before VCAA was 
enacted and no amount of assistance provided at this point in 
time can alter that evidence.  By the same token, VCAA holds 
little relevance for the other issue, entitlement to a 
temporary total disability rating for convalescence, 
particularly in view of the disposition made here, applying 
the applicable law and regulations to the facts of this case.  
Accordingly, the Board find that the notice and duty-to-
assist provisions of VCAA, to the extent they are relevant to 
these two issues, have been satisfied.

Further, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims anew in light of the 
newly published regulations found at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), or without 
first affording the veteran opportunity to respond specific 
to the new regulatory language.  A remand for adjudication by 
the RO would thus serve only to further delay resolution of 
the veteran's claim(s).  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

With regard to the application of VCAA to the third claim 
adjudicated here, whether new and material evidence has been 
received to reopen a claim for service connection for 
hypertension, the Board notes that the regulation which 
defines new and material evidence, 38 C.F.R. § 3.156(a), was 
amended in light of VCAA.  However, such amendment applies 
only for claims filed on or after August 29, 2001.  The 
applicable version of the regulation under which this issue 
will be decided is reflected below.  

The Board now turns to the legal analyses of the issues on 
appeal.

Whether the veteran appealed an April 4, 1991, RO decision 
that denied service connection for hypertension

Appellate review is initiated by an NOD.  38 U.S.C.A. 
§ 7105(a).  An NOD is a written expression of disagreement 
with an adjudicative decision filed with the RO within one 
year of the date that notice of the decision was mailed to 
the claimant.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 14 
Vet. App. 50, 53-4 (2000); 38 C.F.R. §§ 20.201, 20.300, 
20.301(a), 20.302(a).  The regulation provides that an NOD 
must reflect a "desire for appellate review," in addition 
to an expression of disagreement, but that provision of the 
regulation has been held invalid on the ground that it 
exceeds the requirements of the statute.  Gallegos, supra, at 
55-7.

Turning now to the evidence, the Board notes first that the 
veteran properly appealed a March 1988 RO decision so, in 
1991, the VA appeal process was not new to him.  The Board 
also notes that the number, nature, and timing of claims 
filed, together with the facts that some claims were 
duplicated, while others were reorganized or combined with 
still other claims, created a confusing procedural web that 
challenged the adjudicative process, a process complicated by 
intervening appeals.

As noted, on page 10 above, that the denials of service 
connection for a back disorder, avulsion of toe nails, and 
cysts and boils were placed in appellate status on the basis 
of documents determined to constitute NODs only by the most 
"liberal reading."  Clearly, the RO has demonstrated a 
sensitivity to any expression of disagreement with decisions 
rendered and a willingness to apply a "liberal reading" to 
documents received in an effort to effect their possible, if 
not clearly stated, intent.

With regard to the issue under review, it is clear that the 
April 4, 1991, RO decision denied service connection for 
hypertension.  Thereafter, although all participants at the 
March 1992 VA hearing acknowledged that the issue of service 
connection for hypertension was not then in appellate status, 
the veteran's representative pointed out that the appeal 
period for the April 1991 decision was still open.  He then 
contended that the April 1991 decision was CUE.  Such a 
contention shows disagreement with the decision and a desire 
to contest the result; those are two of the criteria for an 
NOD.  38 C.F.R. § 20.201.  However, the March 1992 hearing 
itself cannot constitute an NOD because an NOD must be in 
writing.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.200, 20.201.  
The transcript of the hearing, filed May 14, 1992, cannot 
serve as the NOD because an NOD must be filed, by the veteran 
or his representative, within one year of the mailing to the 
veteran of the notice of the decision with which it 
disagrees.  38 U.S.C.A. § 7105(b); Gallegos, supra, at 55, 
citing Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§ 20.302(a).  In view of the disagreement which was expressed 
at the hearing and the acknowledgment that the appeal period 
was still pending, it is indeed unfortunate and perplexing 
that neither the veteran nor his representative submitted a 
valid notice of disagreement at the time of the hearing.  
Doing so would have preserved the veteran's appeal rights 
with respect to the April 1991 decision.  

In a letter received at the RO on November 16, 1993, the 
veteran contended that he filed an NOD as to the April 4, 
1991, decision in July 1991.  However, the only document that 
he filed, arguably in July 1991 though it is neither dated 
nor date stamped, was a short letter disagreeing with the 
denial of service connection for back and skin disorders.  
Clearly, such a document cannot constitute an NOD as to a 
denial of service connection for hypertension.

The other document that is the focus of attention, made so by 
the motion for remand filed by the veteran's attorney and VA 
General Counsel, is an undated letter from the veteran to his 
representative stamped September 13, 1990, on the reverse 
and, on its face, stamped "Notice of Disagreement" with the 
annotation "4-11-91."  The joint motion for remand referred 
to this letter as "the April 11, 1991, letter" and 
contended that it was received on that date; however, as 
noted above, it may more properly be described as "the 
September 13, 1990, letter" since that is the date it was 
received.

In his August 2000 Substantive Appeal, the veteran argued 
that, between the time the April 4, 1991, RO decision was 
issued and the time the April 12 notice was sent, he was in a 
VA hospital and inquired of administrative staff as to the 
status of his pending claims.  He further claims that after 
some checking on a computer, a staff member advised him that 
claims had been denied.  He contended that he immediately 
filed an NOD, even though he had not yet received notice of 
the denial, and that NOD is the document now before us.

For a number of reasons, the Board are not persuaded by the 
veteran's contention, which is simply not credible.  First, 
the document is date stamped September 13, 1990, a date 
preceding by several months the April 4, 1991, RO decision.  
Second, it is clear the letter was received at the RO in 
September 1990 with a letter from the veteran's 
representative.  The representative's letter, dated September 
14, 1990, and citing an enclosure, was also date stamped 
September 13 on the back.  Third, in the letter, the veteran 
referred to another letter he submitted two weeks earlier and 
complained that he had had no response thereto; there is no 
such letter submitted during the weeks prior to April 10, 
1991, but there is a letter received in August 1990 wherein 
the veteran claimed service connection for a number of 
disorders.  Fourth, an April 10, 1991, SOC identified, as the 
issues on appeal, service connection for bunions, gout, 
arthritis of the hands and feet, and hemorrhoids, and cited, 
as the NOD for that appeal, a document received on September 
13, 1990.  The letter from the veteran to his representative, 
submitted to the RO under a cover letter from the 
representative dated September 14 and date stamped September 
13, are the only documents received on September 13, 1990.  
From the foregoing, the Board is convinced that the letter 
stamped on the back with the date September 13, 1990, was 
received on that date, a date that preceded by several months 
the decision that denied service connection for hypertension.

In addition, that letter only expresses a complaint that 
pending claims had not been addressed; it does not reflect an 
awareness that any of the pending claims had been denied.  
Further, it does not express disagreement with any 
adjudicative decision.  Rather, it reflects the veteran's 
understanding that an adjudicative decision had not been 
rendered.  From the foregoing, the Board finds that the 
letter under consideration did not constitute an NOD as to 
any decision.  Gallegos, supra; 38 C.F.R. § 20.201.

So, how came the NOD stamp, annotated "4-11-91," to be on 
the face of the letter received on September 13, 1990?  The 
letter is not an NOD.  It is merely a query, addressed to his 
representative, as to the status of claims the veteran had 
filed.  Moreover, the only claim to which it referred, that 
had been the subject of a prior RO denial, is service 
connection for hemorrhoids.  However, a letter received in 
October 1990 is clearly an NOD.  There, the veteran 
specifically said he appealed the denial of service 
connection for bunions, gout, arthritis of the hands and 
feet, and hemorrhoids, and, it is noted that those were the 
very issues listed on the SOC issued on April 10, 1991.  
Thus, it is clear that the April 10, 1991, SOC was issued in 
response to the October 1990 letter.  That letter, however, 
was not stamped as an NOD.  Since the letter stamped as an 
NOD did not mention bunions, gout, or arthritis of the hands 
and feet, it appears that, at the time the SOC was issued, 
the September letter was confused with the October letter, 
the wrong letter was stamped as the NOD, and the date 
annotated thereon, April 11, 1991, was not the date it was 
received, but the date that it, the wrong letter, was cited 
as the NOD.

Thus the veteran first argued, in November 1993, that he had 
filed an NOD in July 1991, but the only document to which he 
could possibly have referred addressed claims for service 
connection for back and skin disorders.  Next, in August 
2000, the veteran contended that his letter to his 
representative, received at the RO in September 1990, was an 
NOD that he filed before he was sent notice of the decision.  
Neither of his contradictory contentions is supported by the 
evidence of record.

In sum, the Board has endeavored to report all of the 
documents filed during the appeal period, and has carefully 
examined them to determine whether any one of them could 
constitute an NOD to the April 4, 1991, RO decision.  The 
Board is unable to find a document that meets the criteria 
for an NOD as to the April 4, 1991, decision, denying service 
connection for hypertension and, therefore, is constrained to 
conclude that the decision was not appealed in a timely 
fashion and is therefore final.

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension

Having concluded that the April 4, 1991, RO decision was not 
appealed and, thus, was a final decision, it is appropriate 
that the Board turns its attention to the question of whether 
new and material evidence has been received, since the April 
1991 decision, to reopen the claim for service connection for 
hypertension.  In this regard, it must be emphasized that the 
Board is well aware that should the remanded issue of whether 
the April 1991 determination was CUE be resolved in the 
veteran's favor, the issue of whether he has reopened his 
claim by the submission of new and material evidence would be 
moot.  It is acknowledged that the claim for service 
connection for hypertension has been pending for a number of 
years.  Rather than prolong adjudication needlessly, the 
Board proceeds as follows. 

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, an April 1991 RO decision denied service 
connection for hypertension.  In a letter later that month, 
the veteran was notified of that decision and advised of his 
right to appeal.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  
He did not appeal the decision within one year of 
notification thereof, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Final VA decisions 
are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen the claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Under the applicable version of the regulation, 
"new and material evidence" is evidence not previously 
reviewed by VA adjudicators, that is neither cumulative nor 
redundant, that bears directly and substantially upon the 
specific matter under consideration, and that, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The evidence received since the April 1991 RO determination 
denying service connection for hypertension includes 
testimony presented at VA hearings in March 1992 and June 
1995, statements submitted by the veteran in support of his 
position, records of the veteran's participation in the study 
of an antihypertensive drug, VA examination reports, and VA 
outpatient treatment records.

Service connection for hypertension was denied in April 1991, 
and the Board finds it significant that, later that month, 
antihypertensive medication was first prescribed.  That 
evidence was not available when the April 1991 RO decision 
was rendered, it is neither cumulative nor redundant of 
evidence then of record, it bears directly and substantially 
upon a specific matter under consideration, i.e., whether the 
veteran even had hypertension, and it is sufficiently 
significant to warrant consideration in order to fairly 
decide the merits of the claim.  Hodge, supra; 38 C.F.R. 
§ 3.156(a).  Thus, at least some of the evidence received 
since the April 1991 RO decision is new and material and the 
application to reopen the claim will be granted.

Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.

A 100 percent evaluation is assigned, effective the date of 
hospital admission and continuing for one, two, or three 
months from the first day of the month following hospital 
discharge, when medical evidence shows that, during 
hospitalization, treatment was provided for service-connected 
disabilities that included surgery necessitating at least one 
month of convalescence, or surgery resulting in severe 
residuals, such as incompletely healed wounds, stumps of 
recent amputations, therapeutic immobilization of one or more 
major joints, a body cast, the necessity of home confinement, 
or the necessity of crutches or a wheel chair, or there is no 
surgery, but there is immobilization by cast of one or more 
major joints.  The 100 percent evaluation may be extended 
beyond three months and is followed by the schedular 
evaluation warranted by the evidence.  38 C.F.R. § 4.30.

In this case, the veteran's hospitalization from October to 
November 1997 (for a period of less than 21 days) for the 
left foot ulcer, whether the ulcer was caused by diabetes 
mellitus or tinea pedis (the latter being a service-connected 
disorder), did not include surgery and his treatment did not 
include immobilization by cast of one or more major joints.  
Accordingly, a temporary total disability rating for 
convalescence is not authorized by 38 C.F.R. § 4.30, and the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The veteran did not appeal an April 4, 1991, RO decision that 
denied service connection for hypertension; that decision is 
final.

New and material evidence has been received since a claim for 
service connection for hypertension was denied by an April 
1991 RO decision, the claim is reopened and, to that extent, 
the appeal is granted.

Entitlement to a temporary total disability rating, for 
convalescence under the provisions of 38 C.F.R. § 4.30, is 
denied.


REMAND

Service connection for hypertension

In the preceding section, the Board found that new and 
material evidence has been received to reopen a claim for 
service connection for hypertension.  However, service 
connection is granted for chronic hypertension incurred in 
service, or for disabling, chronic hypertension manifested to 
a compensable degree during the first postservice year.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Some of the veteran's blood pressure readings in service were 
elevated, but not consistently so, and health care 
professionals never noted any concern, never diagnosed 
hypertension, and never prescribed antihypertensive 
treatment.  Blood pressure may occasionally be elevated for a 
number of reasons:  exercise, stress, or, perhaps, merely 
because it is being recorded by a doctor.  But chronic 
hypertension is a specific medical disorder, and VA 
adjudicators cannot diagnose it or date its onset without 
resort to our own unsubstantiated medical opinion, a practice 
previously precluded.  Colvin v. Derwinski , 1 Vet. App. 171 
(1991).  The new evidence raises a question, one that should 
be addressed by health care professionals, as to the date of 
onset of the veteran's hypertension.  Thus, this issue must 
be remanded for a medical opinion.  Once such developed is 
accomplished, the RO will then need to address the issue of 
service connection for hypertension, considering the evidence 
both old and new, in light of the reopening of the claim.

Entitlement to service connection for a psychiatric disorder

In a January 1998 statement, the veteran said he was treated 
in 1984, and since, for "pain, anguish, depression and 
anxiety," and claimed service connection therefor.  The 
January 1999 RO decision denied service connection for a 
"nervous condition," an unfortunate and sometimes confusing 
euphemism for a psychiatric disorder.  In his April 1999 NOD, 
the veteran said that he wished to "appeal a decision 
rendered on any nervous condition[.]  [T]he nervous condition 
is specifically to the feet and back.  Lower back, more to 
the left side than the right.  The left foot more than the 
right foot."  Thus, it is not entirely clear that he seeks 
service connection for a psychiatric disorder and 
clarification is in order.

If the veteran seeks service connection for a neurologic 
disorder, rather than a psychiatric disorder, he could 
withdraw the instant appeal and his April 1999 statement 
could serve as an informal claim.  That claim is, if that is 
his claim, referred to the RO, pursuant to 38 C.F.R. 
§ 3.155(a), so that a claim form can be sent to the veteran.

If he seeks service connection for a psychiatric disorder, 
the Board notes that the veteran's service medical records 
include reports of examinations in March 1976, when he joined 
the National Guard, and in March 1977 when he separated from 
active duty training.  On both examinations, he was 
psychiatrically normal by clinical evaluation.  When he 
entered active duty in March 1979, he gave a history of 
depression or excessive worry and said he had previously been 
depressed over personal problems but was not currently; 
again, he was normal by clinical evaluation.  He was 
psychiatrically normal in March 1983 and January 1984 when he 
was examined prior to entering airborne training.  At a March 
1987 examination, conducted for a Chapter 14 elimination from 
service, he gave a history of nervous trouble, depression or 
excessive worry, and trouble sleeping.  He also said he had 
been treated for deep depression at Fort Carson from January 
to March 1986.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas, Rabideau, supra.  The requisite link between current 
disability and injury or disease incurred or aggravated in 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that shows that 
the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by evidence that 
symptoms attributable to an injury or disease noted in 
service continued from then to the present.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Except for the history given by the veteran at his separation 
examination, his service medical records do not reflect 
treatment for a psychiatric disorder.  However, if he was 
hospitalized in service for such treatment, and the discharge 
summary was not, for some reason, included with his service 
medical records, an effort should be made to obtain clinical 
records of that treatment.  Further, if he was treated for a 
psychiatric disorder since service, records of that treatment 
should be obtained.  Clinical records of inservice 
hospitalization and treatment for a psychiatric disorder, or 
records of psychiatric treatment rendered soon after service, 
could indicate a need for a VA psychiatric examination.  
Accordingly, further development of the evidence is 
warranted.

The foregoing development should be undertaken if, and only 
if, the veteran intended to claim service connection for a 
psychiatric disorder as opposed to a neurologic disorder.  In 
fact, his May 1999 VA Form 9 bears only his signature and 
check marks indicating that he did not want a hearing and 
that he appealed all of the issues on the SOC.  It is only 
the cover letter from his representative that identifies the 
issue on appeal.

The regulation on Substantive Appeals states:

The Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202.  The Board must determine the adequacy of 
a Substantive Appeal.  38 C.F.R. § 20.203.  When the issue of 
adequacy of a Substantive Appeal arises, the veteran and his 
representative must be given notice of the fact and 60 days 
to present testimony and argument on the issue.  Id.  
Accordingly, the veteran is hereby notified that his May 1999 
VA Form 9 appears inadequate and is subject to dismissal.  
Since clarification of the issue and, perhaps, further 
development of the evidence, is required, this remand will 
afford the veteran an opportunity to frame arguments on the 
issue on appeal, whatever that issue is.

Entitlement to an evaluation greater than 10 percent for a 
skin disorder for any period since August 6, 1990, the 
effective date of service connection

Service connection for a skin disorder was granted by the 
April 1996 Board decision.  The decision was based on 
service, and postservice, medical records that showed a 
pruritic skin rash and areas of sclerotic, hyperpigmented 
skin.  A May 1996 VA dermatologic examination noted dry, 
scaly, hyperpigmented patches of skin on the arms, legs, 
lower abdomen, back, and face.  A June 1996 rating decision 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7806, eczema.  The veteran 
contends that a greater evaluation is warranted.

The rating criteria under the provisions of DC 7806 refer to 
ulceration, exfoliation or crusting and the extent thereof, 
pruritus, systemic or nervous manifestations, lesions and the 
extent thereof, and the appearance of the disorder on exposed 
skin, particularly if it is disfiguring.  The information in 
the May 1996 VA dermatologic examination report is 
insufficient for the application of the rating criteria, so 
the examination was inadequate for rating purposes.  
38 C.F.R. § 4.2.  A May 1999 VA dermatologic examination 
focused on the veteran's feet, and service connection is in 
effect for tinea pedis and related disorders, but it did not 
reflect an examination of the rest of his body, particularly 
his face.

Where the record does not adequately reveal the current state 
of the veteran's disability, fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  38 U.S.C.A. § 5103A(d); Seals v. Brown, 
8 Vet. App. 291, 295 (1995), citing Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 C.F.R. § 3.326(a).  
Adjudicators must apply rating criteria to the evidence, so 
examinations should address the rating criteria as well.  
Massey v. Brown, 7 Vet. App. 204, 207-8 (1994).  In addition, 
the examination should include photographs so that a 
comparison can be made with those in the file dated in March 
1993.

Finally, since the veteran disagreed with the initial 
evaluation assigned pursuant to the grant of service 
connection, adjudicators must consider all of the evidence of 
record relating to the service-connected disability, because 
separate, or staged, ratings can be assigned for separate 
periods of time during the period of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This remand 
will afford the RO the opportunity to review the medical 
evidence regarding the veteran's skin disorder to determine 
whether the manifestations thereof have remained constant or 
have waxed or waned.

Entitlement to an evaluation greater than 10 percent for a 
back disorder for any period since August 6, 1990, the 
effective date of service connection

Service connection for a back disorder was also granted by 
the April 1996 Board decision.  The decision was based, in 
large part, on service medical records showing complaints of 
back pain; X rays and magnetic resonance imaging after 
service showed degenerative changes.  A May 1996 VA 
orthopedic examination was unremarkable, and did not show 
neurologic deficit of the lower extremities, but X rays 
showed degenerative changes.  A June 1996 rating decision 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, DC 5010-5295, lumbosacral strain with arthritis.  
The veteran contends that a greater evaluation is warranted.

Where, as here, the issue is the evaluation to be assigned 
for disability of joints, the applicable authorities are the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
38 C.F.R. §§ 4.40 and 4.45.  Pursuant to those authorities, 
examiners should determine whether, or how, repeated or 
prolonged use of a disabled joint actually affects its 
function.  Thus, examiners should determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
or incoordination and, if any of these characteristics of 
disability are exhibited, the determinations should, if 
feasible, be expressed in terms of the degree of limitation 
of motion attributable thereto.  Examiners should also 
determine whether the veteran experiences flare-ups of the 
disorder and, if so, whether those flare-ups cause greater 
limitation of motion.

The Board cannot say that an orthopedic examination more than 
five years old adequately reveals the current state of the 
veteran's disability.  Seals, Green, supra.  Further, 
postservice treatment records reveal that the veteran 
sustained injury in a 1992 motor vehicle accident and 
examiners should, if possible, distinguish disability due to 
that accident from that incurred in service.  Accordingly, 
another examination, one that addresses the DeLuca criteria 
set forth above and the residuals of the 1992 motor vehicle 
accident, is warranted.  38 U.S.C.A. § 5103A(d); Seals, 
DeLuca, supra; 38 C.F.R. § 3.326(a).

Finally, the veteran disagreed with the initial evaluation 
assigned pursuant to the grant of service connection so, as 
in the above increased-rating claim, adjudicators must 
consider all of the evidence of record relating to the 
service-connected disability and assign staged ratings if 
appropriate.  Fenderson, supra.  This remand will afford the 
RO that opportunity.

Whether an April 4, 1991, RO decision, that denied service 
connection for hypertension, was clearly and unmistakably 
erroneous

The Board is required to construe arguments made in a 
Substantive Appeal in a liberal manner.  38 C.F.R. § 20.202.  
The Court has extended this "liberal reading" provision to 
all documents filed by a claimant, as well as to hearing 
testimony, in order to determine, or even to infer, what 
claims have been filed.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) 
("The BVA 'must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal.' (Citations omitted.)  The VA's statutory 'duty to 
assist' the veteran under 38 U.S.C. § 5107(a) to develop the 
facts pertinent to his claim must extend the liberal reading 
given to a veteran's substantive appeal 'to include issues 
raised in all documents or oral testimony submitted prior to 
the BVA decision.'"  (Citing EF, supra.))

In the March 1992 hearing, the veteran and his representative 
contended that the April 4, 1991, RO decision, that denied 
service connection for hypertension, was CUE.  (Had a timely 
and valid notice of disagreement been filed at that time, 
there would be no need to impose the stringent requirements 
of pleading clear and unmistakable error.)  Since the April 
1991 decision did become final, in a January 1993 letter, the 
RO described the evidence needed to substantiate such a 
claim.  The veteran reiterated his contention in March 1993 
and the RO reiterated its explanation in November.  The 
veteran again raised the issue in a July 1996 letter and in a 
March 1997 statement.

In applying Culver to the foregoing facts, it would seem that 
the veteran has made, at least, an informal claim of CUE in 
the April 1991 RO decision, that the RO's January 1993 letter 
constituted a denial of that claim, and that the veteran's 
March 1993 letter amounted to an NOD.  In any event, in 
response to the veteran's March 1997 statement, the RO issued 
a January 1999 decision that denied the CUE claim.  A June 
1999 letter from the veteran's representative is an NOD.  
Gallegos, supra, at 54; 38 C.F.R. § 20.202.  Now the RO must 
issue an SOC, and the case must be remanded for that purpose.  
Manlincon v. West, 12 Vet. App. 238, 240-1 (1999) citing 
Holland v. Gober, 10 Vet. App. 433, 436 (1997); 38 C.F.R. 
§ 19.26.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU)

The veteran contends that he is unemployable due solely to 
service-connected disabilities and is entitled to TDIU.  TDIU 
may be assigned where service-connected disabilities result 
in such impairment of mind or body that the average person 
would be precluded from following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  Finally, the service-connected 
disabilities must be so severe as to produce unemployability, 
in and of themselves, without regard to the age of the 
veteran.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.  Further, 
unemployment is not proof of unemployability, since a poor 
work record may indicate either an inability or unwillingness 
to work.

In this case, the veteran does not have a single disability 
that has been evaluated 40 percent or more, and his combined 
rating is only 50 percent, so he does not meet the schedular 
criteria for TDIU.  38 C.F.R. § 4.16(a).  However, 
evaluations assigned his skin and back disorders will be 
reviewed after further development of the evidence, service 
connection may be granted for hypertension, a psychiatric or 
neurologic disorder or other disability, and a claim of CUE 
must be reviewed.  Further development of the evidence, and 
reviews of the evidence by the RO, may result in evaluations 
that meet the schedular criteria for TDIU, so that claim is 
inextricably intertwined with the CUE, increased-rating, and 
service-connection claims, and is not now ripe for 
adjudication.  Holland v. Brown, 6 Vet. App. 443, 445 (1994), 
citing Begin v. Derwinski, 3 Vet. App. 257 (1992).

In his March 1997 Substantive Appeal, the veteran requested 
an extraschedular evaluation for TDIU pursuant to 38 C.F.R. 
§ 4.16(b).  The February 1997 SOC indicated that such an 
evaluation had been considered, but this remand will enable 
the RO to review that matter further if the schedular 
criteria for TDIU are not met after further development and 
review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
clarify his psychiatric/neurologic 
disorder claim.  If he seeks service 
connection for a neurologic disorder 
instead of a psychiatric one, he should 
be provided a VA Form 526 on which to 
make his claim, and he should be asked to 
withdraw the appeal of the claim for 
service connection for a psychiatric 
disorder.  If he seeks service connection 
for a psychiatric disorder, he should be 
advised that, unless he submits, in 
accord with 38 C.F.R. § 20.202, 
allegations of "specific error of fact 
or law" in the January 1999 RO decision, 
his appeal may be dismissed.

2.  If the veteran seeks service 
connection for a psychiatric disorder, 
the RO should obtain from him the names 
and addresses of all health care 
providers from whom he has received 
psychiatric treatment since separation 
from service.  In addition, if he 
received inpatient treatment in service, 
he should indicate the site and month and 
year of treatment, and the RO should seek 
the clinical records.  Such additional 
evidence may indicate the need for a VA 
psychiatric examination.

3.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for hypertension, a generalized 
skin disorder, and a back disorder, since 
separation from service.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained including records of treatment 
following a 1992 motor vehicle accident.

4.  Upon completion of the development in 
paragraph 3 above, the claim file should 
be submitted to a VA examiner for review 
of the evidence, summarized above in the 
applicable section of this decision, 
related to the hypertension claim.  The 
examiner should determine, based on the 
evidence of record, whether the veteran 
currently has chronic hypertension and, 
if so, whether it was first manifested 
between March 1979 and April 1987 or, if 
it was not manifested then, whether 
disabling, chronic hypertension was 
manifested between April 1987 and May 
1988.  The examiner should comment on the 
significance, if any there is, of the 
elevated blood pressure readings recorded 
in the veteran's service medical records 
and set forth above in the applicable 
section of this decision.  The factors 
upon which the medical opinion is based 
must be set forth in the report.

5.  Upon completion of the development in 
paragraph 3 above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of all disability 
attributable to a skin disorder other 
than a fungal infection of the feet.   It 
is imperative that the examiner reviews 
the applicable section of this decision, 
as well as color slides in the claim file 
and relevant medical records, prior to 
the examination.  The examiner should 
describe systemic or nervous 
manifestations attributable to a skin 
disorder, should describe the appearance 
of the disorder on exposed skin and take 
photographs if appropriate, should 
address pruritus, and should describe 
lesions and areas of ulceration, 
exudation, exfoliation, and crusting.  
All functional limitations attributable 
to the skin disorder must be fully 
described.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

6.  Upon completion of the development in 
paragraph 3 above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of all low back 
disability, and should distinguish, if 
possible, that attributable to service 
from that attributable to a 1992 motor 
vehicle accident.  It is imperative that 
the examiner reviews the applicable 
section of this decision and relevant 
medical records prior to the examination.  
The examiner should conduct complete 
range of motion studies and all indicated 
tests.  The examiner should determine 
whether there is clinical evidence of 
additional limitation of motion of the 
low back due to pain, weakened movement, 
excess fatigability, or incoordination 
and, if so, the degree of same.  The 
foregoing factors of additional 
disability are based on use of the joint, 
so it may be necessary for the veteran to 
perform repetitive motions or exercises 
to enable the examiner to assess them 
clinically.  The examiner should 
determine whether there is clinical 
evidence of additional limitation of 
motion of the low back due to flare-ups 
of the disorder and, if so, the degree of 
same.  All functional limitations 
attributable to the service-connected 
back disorder must be fully described.  
The factors upon which the medical 
opinion is based must be set forth in the 
report.

7.  The RO should review the evidence of 
record relevant to the issue of CUE in 
the April 4, 1991, RO decision and issue 
an SOC reflecting that review and 
informing the veteran of the applicable 
law and the procedure for perfecting 
appeal of the issue.

8.  Upon completion of the foregoing 
development and assignment of evaluations 
warranted by the evidence, the RO should 
determine whether the veteran meets the 
rating criteria for TDIU set forth in 
38 C.F.R. § 4.16(a).  Whether he does or 
does not meet the schedular rating 
criteria of 38 C.F.R. § 4.16(a), the RO 
should determine whether the veteran is 
precluded, by his service-connected 
disabilities, from following a 
substantially gainful occupation and, if 
he is so precluded, assign TDIU pursuant 
to section 4.16(a) or (b), as 
appropriate.

9.  After the foregoing actions have been 
taken, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulation, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  If 
the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the Court, for additional evidentiary development 
or other action, must be handled in an expeditious manner.  
See The Veterans ' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
N. R. ROBIN
Member, Board of Veterans' Appeals

 


